DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashido et al. (US 2007/0237407).

Regarding claim 1, 7 and 9
Hashido et al. discloses the digital-analog conversion circuit and display device having the digital-analog conversion circuit comprising: an arithmetic operation circuit configured to receive a digital signal of multiple bits (see for example Figs. 1-6), divide the multiple bits into a plurality of groups each including two or more bits (see for example Figs. 1, 4 and 5 that shows the multiple bits divided into a plurality of groups, plural FSD, plural SSD and plural TSD and plural LSD), and output a logical operation result of each of the plurality of groups (see for example Figs. 1, 4 and 5); a voltage output unit configured to output a plurality of voltages having different values (see for example V0-V63); a plurality of decoders configured to receive each of the plurality of voltages and each of the logical operation results (see for example Figs. 4 and 5), and to output an analog signal corresponding to the received digital signal (see for example Figs. 4, 5, 10, 19 and 21); and a plurality of output lines provided to respectively correspond to the plurality of decoders (see for example Figs. 4, 5, 10 19 and 21, FSD 0-31, SSD 0-7, LSD 0-7), wherein each of the plurality of decoders includes: a plurality of switches provided to respectively correspond to the plurality of voltages (see for example Figs. 4-6, 10, 18, 19 and 21), wherein each of the plurality of switches is configured to switch between output, of a corresponding voltage, to a corresponding output line and non-output, of a corresponding voltage, to a corresponding output line, and a plurality of selection units provided to respectively correspond to the plurality of 

	Regarding claim 5
	Hashido et al. further shows, a plurality of transmission lines configured to transmit the logical operation result, - 14 -10197173US01wherein the plurality of transmission lines is provided so that plural transmission lines of the plurality of transmission lines correspond to each group of the plurality of groups (see for example Figs. 5, 7-9 and 11-13 that show the plurality of transmission lines).  

	Regarding claim 6
	Hashido et al. further shows, wherein one transmission line of a one group plurality of transmission lines corresponding to one group of the plurality of groups is connected to one selection unit of the plurality of selection units (taken to be transmission lines connected to D0-D5), and another transmission line of the one group plurality of transmission lines is connected to another selection unit of the plurality of selection units (taken to be transmission lines connected to D0B-D5B).

	Regarding claims 7 and 9
	Hashido et al. further shows, the display device comprising a plurality of pixels arranged in a plurality of rows and a plurality of columns (see for example Fig. 33).
Regarding claim 8
	Hashido et al. further shows, wherein each of the plurality of pixels includes a light emitting diode emitting light in a quantity of light emission corresponding to the analog signal (taken to be inherent to the display device being well to known to include LED, OLEDs etc.).  

	


Allowable Subject Matter

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-4
The prior art of record taken alone or in combination does not teach or suggest digital-analog conversion circuit as recited in claim 1, having the further limitations as set forth in claims 2-4.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2015/0162934), Ishii et al. (US 2008/0143658), Loeda et al. (US 2012/0062405) and Ishii et al. (US 2006/0132344), all show display apparatus having a digital to analog converter having dividing circuits, and plural decodes having a plurality of switches.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687